DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the “which is a duration for which the driver using the hands-free mode of the semi-autonomous vehicle is allowed to be inattentive to the roadway” should be cancelled from the body of the claim since it is already recited in the preamble. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: the “which is a duration for which the driver using the hands-free mode of the semi-autonomous vehicle is allowed to be inattentive to the roadway” should be cancelled from the body of the claim since it is already recited in the preamble. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 20200047765 A1) in view of Jia et al (US 20220011132 A1) further in view of Sicconi et al (US 20190213429).

As to claim 1, Kishi discloses a method (FIG. 1) of adjusting an off-road glance time, which is a duration for which a driver using a hands-free mode of a semi-autonomous vehicle is allowed be inattentive to a roadway (see [0046] and [0054], a time duration of eye glance away from road environment (inattention time) which is a time the inattention of the driver continues), the method comprising: 
obtaining information from one or more sources to determine a real-time context (FIG. 1, vehicle state recognition unit 13; see [0051]), the real-time context indicating at least a speed of the vehicle (see [0051]), wherein the one or more sources include one or more sensors of the vehicle (FIG. 1, driver monitor camera 1, an external sensor 2, an internal sensor 3, a global positioning system (GPS) receiver 4, a map database 5; see [0032]-[0034]); 
determining a situational awareness score indicating a level of vigilance required based on the real-time context (FIG. 1, reaction time recognition unit 14, arousal level recognition unit 16; see [0052]-[0055]); 
obtaining images of eyes of the driver to detect a gaze pattern of the driver (see [0054]); 
determining a relevant attention score indicating a level of engagement of the driver in the real-time context based on a match between the gaze pattern of the driver and the real-time context (FIG. 1, inattention time recognition unit 15; see [0046], [0054]-[0055]; see FIG. 7B and FIG. 8B); 
obtaining images of the driver to detect behavior of the driver (FIG. 1, driver image acquisition unit 11 and arousal level recognition unit 16; see [0035], [0047], [0055]); 
determining a driver readiness score indicating a level of readiness of the driver to resume driving the vehicle based on the behavior of the driver (FIG. 1, driving readiness degree estimation unit 17; see [0056]; see FIG. 7B and FIG. 8B).
Kishi fails to explicitly disclose that the real-time context indicates a distance to a destination; and adjusting the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score.
However, Jia teaches the real-time context indicating a distance to a destination (FIG. 3B; see [0069]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kishi using Jia’s teachings to include a distance to a destination in the real-time context in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).
The combination of Kishi and Jia fails to explicitly disclose adjusting the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score.
However, Sicconi teaches adjusting the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score (see [0049], The “driving risk” level (red line) moves up and down, sometimes very quickly, altering the attention “margin” of the driver. The invention's objective is to constantly estimate the margin and provide pointed feedback to the driver to allow him/her to adjust behavior and prevent dangerous situations; see [0053], FIG. 3 shows how the invention uses extended Telemetry data, traffic, weather, road conditions, route changes ahead, day/night illumination, noise information, vehicles/objects ahead to estimate driving risk level at any given time It also monitors where the driver is looking, for how long, whether there are symptoms of drowsiness, how the driver is responding to stimuli, to estimate driver attention [i.e. driver attention includes off-road glance time, see also [0035]. An Al module, personalized to accommodate for driver's driving style and behavior, decides when the attention level is insufficient; see FIG. 5 and [0056], if head and/or eyes are directed away from the road signaling distraction 507. The system monitors the attention level of the driver 513 against a personalized behavior model 515 and permissible thresholds (duration, frequency, patterns) compatible 517 with driving risk computed from the driving context; see also [0062], Machine Learning engine to continuously evaluate driver attention level; Machine Learning engine to continuously evaluate driving risk; Features extracted from past or dynamically reported critical information about traffic jams, dangerous intersections, ice patches, car accidents; Intelligent decision engine to compare estimated attention level exhibited by the driver, vs. attention level required to handle the estimated risk condition).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Kishi and Jia using Sicconi’s teachings to adjust the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score in order to enable safer driving by providing real time feedback to the driver about potentially hazardous conditions to prevent accidents caused by inattentiveness or impaired health conditions by providing an accurate evaluation of the driver's attention level compared to driving needs, the ability to recognize unusual driving behaviors, to adapt to driving style and skill (Sicconi; [0006], [0030], [0032]).

As to claim 2, Kishi modified by Jia and Sicconi further discloses wherein obtaining the information from the one or more sensors of the vehicle includes obtaining information from a camera, a radar system, a global navigation satellite system, or a lidar system (FIG. 1 and [0034]).

As to claim 3, Kishi modified by Jia and Sicconi further discloses wherein the obtaining the information from the one or more sources of the vehicle includes obtaining information from a communication device (see [0041]).

As to claim 4, Kishi modified by Jia and Sicconi fails to explicitly disclose wherein the obtaining the information from the communication device includes obtaining traffic status or weather information.
However, Jia teaches wherein the obtaining the information from the communication device includes obtaining traffic status or weather information (FIG. 1, [0031] and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Kishi using Jia’s teachings to include wherein the obtaining the information from the communication device includes obtaining traffic status or weather information in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).

As to claim 5, Kishi modified by Jia and Sicconi fails to explicitly disclose wherein the determining the situational awareness score includes using a machine learning algorithm on the information from the one or more sources.
However, Jia teaches wherein the determining the situational awareness score includes using a machine learning algorithm on the information from the one or more sources (FIGS. 1-2A; see [0032], [0039]-[0042]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Kishi using Jia’s teachings to include wherein the determining the situational awareness score includes using a machine learning algorithm on the information from the one or more sources in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).

As to claim 7, Kishi modified by Jia and Sicconi fails to explicitly disclose wherein detecting the behavior of the driver includes classifying an activity of the driver and classifying a pose of the driver using convolutional neural networks.
However, Jia teaches wherein detecting the behavior of the driver includes classifying an activity of the driver and classifying a pose of the driver using convolutional neural networks (FIG. 2A; see [0039]-[0042], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Kishi using Jia’s teachings to include wherein detecting the behavior of the driver includes classifying an activity of the driver and classifying a pose of the driver using convolutional neural networks in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).

As to claim 8, the combination of Kishi, Jia, and Sicconi further discloses wherein the determining the driver readiness score includes using a fully connected convolutional neural network on the activity of the driver and the pose of the driver (Jia; see [0061]).

As to claim 11, Kishi discloses a system (FIG. 1) to adjust an off-road glance time, which is a duration for which a driver using a hands-free mode of a semi-autonomous vehicle is allowed be inattentive to a roadway (see [0046] and [0054], a time duration of eye glance away from road environment (inattention time) which is a time the inattention of the driver continues), the system comprising: 
one or more sources configured to provide information, wherein the one or more sources include one or more sensors of the vehicle (FIG. 1, an external sensor 2, an internal sensor 3, a global positioning system (GPS) receiver 4, a map database 5; see [0032]-[0034]); 
a first camera within the vehicle configured to obtain images of eyes of the driver (FIG. 1, driver monitor camera 1; see [0035], [0046]-[0047], [0053]); 
a second camera within the vehicle configured to obtain images of the driver (FIG. 1, driver monitor camera 1; see [0035] and [0047]); and 
a controller (FIG. 1, ECU 100) configured to determine a real-time context based on the information (FIG. 1, vehicle state recognition unit 13; see [0051]), the real-time context indicating at least a speed of the vehicle (see [0051]), wherein the one or more sources include one or more sensors of the vehicle (see [0032]-[0034]), to determine a situational awareness score indicating a level of vigilance required based on the real-time context (FIG. 1, reaction time recognition unit 14, arousal level recognition unit 16; see [0052]-[0055]), to detect a gaze pattern of the driver based on the images of the eyes of the driver (see [0054]), to determine a relevant attention score indicating a level of engagement of the driver in the real-time context based on a match between the gaze pattern of the driver and the real-time context (FIG. 1, inattention time recognition unit 15; see [0046], [0054]-[0055]; see FIG. 7B and FIG. 8B), to detect behavior of the driver based on the images of the driver (FIG. 1, driver image acquisition unit 11 and arousal level recognition unit 16; see [0035], [0047], [0055]), to determine a driver readiness score indicating a level of readiness of the driver to resume driving the vehicle based on the behavior of the driver (FIG. 1, driving readiness degree estimation unit 17; see [0056]; see FIG. 7B and FIG. 8B).
Kishi fails to explicitly disclose that the real-time context indicates a distance to a destination; obtain an off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score.
However, Jia teaches the real-time context indicating a distance to a destination (FIG. 3B; see [0069]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kishi using Jia’s teachings to include a distance to a destination in the real-time context in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).
The combination of Kishi and Jia fails to explicitly disclose adjusting the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score.
However, Sicconi teaches adjusting the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score (see [0049], The “driving risk” level (red line) moves up and down, sometimes very quickly, altering the attention “margin” of the driver. The invention's objective is to constantly estimate the margin and provide pointed feedback to the driver to allow him/her to adjust behavior and prevent dangerous situations; see [0053], FIG. 3 shows how the invention uses extended Telemetry data, traffic, weather, road conditions, route changes ahead, day/night illumination, noise information, vehicles/objects ahead to estimate driving risk level at any given time It also monitors where the driver is looking, for how long, whether there are symptoms of drowsiness, how the driver is responding to stimuli, to estimate driver attention [i.e. driver attention includes off-road glance time, see also [0035]. An Al module, personalized to accommodate for driver's driving style and behavior, decides when the attention level is insufficient; see FIG. 5 and [0056], if head and/or eyes are directed away from the road signaling distraction 507. The system monitors the attention level of the driver 513 against a personalized behavior model 515 and permissible thresholds (duration, frequency, patterns) compatible 517 with driving risk computed from the driving context; see also [0062], Machine Learning engine to continuously evaluate driver attention level; Machine Learning engine to continuously evaluate driving risk; Features extracted from past or dynamically reported critical information about traffic jams, dangerous intersections, ice patches, car accidents; Intelligent decision engine to compare estimated attention level exhibited by the driver, vs. attention level required to handle the estimated risk condition).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Kishi and Jia using Sicconi’s teachings to adjust the off-road glance time based on an adjustment within a range of duration values using the situational awareness score, the relevant attention score, and the driver readiness score in order to enable safer driving by providing real time feedback to the driver about potentially hazardous conditions to prevent accidents caused by inattentiveness or impaired health conditions by providing an accurate evaluation of the driver's attention level compared to driving needs, the ability to recognize unusual driving behaviors, to adapt to driving style and skill (Sicconi; [0006], [0030], [0032]).

As to claim 12, Kishi modified by Jia and Sicconi further discloses wherein the one or more sensors of the vehicle include a camera, a radar system, a global navigation satellite system, or a lidar system (FIG. 1 and [0034]).

As to claim 13, Kishi modified by Jia and Sicconi further discloses wherein the one or more sources of the vehicle include a communication device (see [0041]).

As to claim 14, Kishi modified by Jia and Sicconi fails to explicitly disclose wherein the information from the communication device includes traffic status or weather information.
However, Jia teaches wherein the information from the communication device includes traffic status or weather information (FIG. 1, [0031] and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Kishi using Jia’s teachings to include wherein the information from the communication device includes traffic status or weather information in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).

As to claim 15, Kishi modified by Jia and Sicconi fails to explicitly disclose wherein the controller is configured to determine the situational awareness score by using a machine learning algorithm on the information from the one or more sources.
However, Jia teaches wherein the controller is configured to determine the situational awareness score by using a machine learning algorithm on the information from the one or more sources (FIGS. 1-2A; see [0032], [0039]-[0042]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Kishi using Jia’s teachings to include wherein the controller is configured to determine the situational awareness score by using a machine learning algorithm on the information from the one or more sources in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).

As to claim 17, Kishi modified by Jia and Sicconi fails to explicitly disclose wherein the controller is configured to detect the behavior of the driver by classifying an activity of the driver and classifying a pose of the driver using convolutional neural networks.
However, Jia teaches wherein the controller is configured to detect the behavior of the driver by classifying an activity of the driver and classifying a pose of the driver using convolutional neural networks (FIG. 2A; see [0039]-[0042], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Kishi using Jia’s teachings to include wherein the controller is configured to detect the behavior of the driver by classifying an activity of the driver and classifying a pose of the driver using convolutional neural networks in order to enhance the safety of drivers using navigational maps and fatigue detection by providing a robust platform in which to map routes and increase driver awareness and safety, particularly where driver fatigue is or becomes a factor (Jia; [0002] and [0032]).

As to claim 18, the combination of Kishi, Jia, and Sicconi further discloses wherein the controller is configured to determine the driver readiness score by using a fully connected convolutional neural network on the activity of the driver and the pose of the driver (Jia; see [0061]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 20200047765 A1) in view of Jia et al (US 20220011132 A1) further in view of Sicconi et al (US 20190213429) and further in view of Wu et al (US 20210357670 A1).

As to claim 6, the combination of Kishi, Jia, and Sicconi fails to explicitly disclose wherein the determining the relevant attention score includes using a neural network to determine the match between the gaze pattern of the driver and the real-time context.
However, Wu teaches wherein the determining the relevant attention score includes using a neural network to determine the match between the gaze pattern of the driver and the real-time context (FIGS. 2-5; see [0073]-[0075], [0078]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify the combination of Kishi, Jia, and Sicconi using Wu’s teachings to include wherein the determining the relevant attention score includes using a neural network to determine the match between the gaze pattern of the driver and the real-time context in order to monitor driver attentiveness while driving a vehicle so as to avoid or reduce driver distraction (Wu; [0027]).

As to claim 16, the combination of Kishi, Jia, and Sicconi fails to explicitly disclose wherein the controller is configured to determine the relevant attention score by using a neural network to determine the match between the gaze pattern of the driver and the real-time context.
However, Wu teaches wherein the controller is configured to determine the relevant attention score by using a neural network to determine the match between the gaze pattern of the driver and the real-time context (FIGS. 2-5; see [0073]-[0075], [0078]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify the combination of Kishi, Jia, and Sicconi using Wu’s teachings to include wherein the controller is configured to determine the relevant attention score by using a neural network to determine the match between the gaze pattern of the driver and the real-time context in order to monitor driver attentiveness while driving a vehicle so as to avoid or reduce driver distraction (Wu; [0027]).

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 20200047765 A1) in view of Jia et al (US 20220011132 A1) further in view of Sicconi et al (US 20190213429) and further in view of Pinoteau (US 20200290628 A1).

As to claim 9, the combination of Kishi, Jia, and Sicconi fails to explicitly disclose further comprising starting a timer based on an off-road glance by the driver while the vehicle is in the hands-free mode.
However, Pinoteau teaches further comprising starting a timer based on an off-road glance by the driver while the vehicle is in the hands-free mode (FIG. 4, timer 44; see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify the combination of Kishi, Jia, and Sicconi using Pinoteau teachings to include further comprising starting a timer based on an off-road glance by the driver while the vehicle is in the hands-free mode in order to provide monitoring and improving driving safety by using driver- and situation-specific factors while estimating the need to guide the user in allocating ones visual attention back to the driving environment before visual distraction and the associated risks are realized (Pinoteau; [0008]).

As to claim 10, the combination of Kishi, Jia, Sicconi, and Pinoteau further discloses further comprising providing an alert to the driver based on the timer reaching the off-road glance time (Pinoteau; FIG. 4, step 403; see [0047], [0070]).

As to claim 19, the combination of Kishi, Jia, and Sicconi fails to explicitly disclose wherein the controller is additionally configured to start a timer based on an off-road glance by the driver while the vehicle is in the hands-free mode.
However, Pinoteau teaches wherein the controller is additionally configured to start a timer based on an off-road glance by the driver while the vehicle is in the hands-free mode (FIG. 4, timer 44; see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify the combination of Kishi, Jia, and Sicconi using Pinoteau teachings to include wherein the controller is additionally configured to start a timer based on an off-road glance by the driver while the vehicle is in the hands-free mode in order to provide monitoring and improving driving safety by using driver- and situation-specific factors while estimating the need to guide the user in allocating ones visual attention back to the driving environment before visual distraction and the associated risks are realized (Pinoteau; [0008]).

As to claim 20, the combination of Kishi, Jia, Sicconi, and Pinoteau further discloses wherein the controller is additionally configured to provide an alert to the driver based on the timer reaching the off-road glance time (Pinoteau; FIG. 4, step 403; see [0047], [0070]).

Response to Arguments
Applicant’s amendments and arguments, filed on 06/24/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sicconi et al (US 20190213429).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482